SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

514
KA 11-02368
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MANNIX A. MITCHELL, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Melchor E.
Castro, A.J.), rendered August 26, 2011. The judgment convicted
defendant, upon a jury verdict, of criminal contempt in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of criminal contempt in the first degree (Penal Law § 215.51
[b] [v]), defendant contends that County Court violated Crawford v
Washington (541 US 36, 50-54) and his rights under the Confrontation
Clause of the Sixth Amendment of the United States Constitution when
it admitted in evidence the order of protection. We reject that
contention inasmuch as “the order of protection and the statements
contained therein were not testimonial in nature . . . The order of
protection, which indicated that the defendant was present in court
when it was issued and that the defendant was advised of it,
constituted a contemporaneous record of objective facts and was not
directly accusatory” (People v Lino, 65 AD3d 1263, 1264, lv denied 13
NY3d 940; see People v Myers, 87 AD3d 826, 829, lv denied 17 NY3d 954;
see generally People v Pealer, 20 NY3d 447, 453, cert denied ___ US
___, 134 S Ct 105, rearg denied 24 NY3d 993).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court